*145OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 30, 1931. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the retired Justice of the Supreme Court to whom the issues were referred for hearing and report.
The Referee found that the respondent, as executor and attorney, grossly neglected an estate by failing to timely distribute the assets, failing to adequately respond to the beneficiaries’ inquiries, failing to complete a timely estate tax proceeding and failing to render a formal accounting. The Referee also found that the respondent failed to maintain the required executor’s account, commingled estate funds with his own by placing them in a safe-deposit box, misrepresented the status of the estate to two of the beneficiaries and failed to cooperate with the Brooklyn Bar Association in its investigation of the charges. After reviewing all of the evidence and the report of the Referee, we are in full agreement with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining the appropriate measure of discipline to be imposed, we have taken into consideration certain mitigating factors, including the respondent’s poor health. Under all of the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for the period of one year, commencing January 1, 1979, and until the further order of this court.
Mollen, P. J., Hopkins, Latham, Damiani and Rabin, JJ., concur.